Citation Nr: 1141539	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active duty service from March 1972 to July 1972 and from July 1972 to May 1973, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2010, this case was remanded for additional development.  

In August 2011, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing in February 2010 was no longer employed by the Board, and asked him if he wanted to attend another hearing.  In September 2011, the Veteran indicated that he did not desire another hearing.  A transcript of the February 2010 hearing has been associated with the claims file.  

In a September 1975 VA Form 21-526, the Veteran claimed entitlement to service connection for an injury to his head, right hand, and side due to injuries incurred in Vietnam.  In October 1975, he was afforded a VA examination.  As the examiner who conducted the September 2010 VA psychiatric examination noted in her report, to date this claim has not been adjudicated.  The Board refers this matter to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, as a result of service.  The Board notes that while the September 2010 VA examiner attributed relevant symptoms to a personality disorder, VA physicians have diagnosed PTSD, including his treating VA psychiatrist, has diagnosed him as having that disorder.  The record shows he has also been diagnosed as having other psychiatric disabilities.

The Board further notes that verification of both his first period of active service, from March 1972 to July 1972, and the second period of active service, from July 1972 to May 1973, as reflected on DD Forms 214, is documented in a March 1976 Personnel Information Exchange System (PIES) response, and is consistent with the dates of service reflected in the service personnel records, as well as an October 1973 DD Form 215.  In addition, the Veteran's DD Form 214 and service personnel records associated with the second period of service reflect that his military occupational specialty (MOS) was amphibious trac operator; that he participated in Operation Enhancement Plus during the 15 days of service in Vietnam, from November 3, 1972 to November 18, 1972; and that his decorations and awards include a Vietnam Service Medal.  

As noted above, in a September 1975 the Veteran asserted service connection for an injury to his head, right hand, and side as a result of combat on November 3, 1972, incurred at a base in Ton Son Nhut Vietnam.  In addition, a September 1975 VA Form 07-3101 notes injuries incurred in not only Ton Son Nhut in November 1972, but also at "CP Swamp," Okinawa, in May 1973, and the RO requested enlistment and Discharge examinations and all medical treatment records for both periods of service.  The December 1975 VA examiner reported that while no service treatment records were available for review, he asserted having fallen in a bamboo stick area in Vietnam, suffering multiple lacerations around the face, right lower abdomen, right hand and right leg with subsequent hospitalization for 6 months of treatment for the resulting wounds, and photographs of the reported multiple, well-healed, cosmetically disfiguring facial scars are associated with the report.  The response to the September 1975 request for records notes that "physical examinations at entrance" were furnished, while only a March 1972 entrance examination report is associated with the claims file.  In addition, neither the inpatient treatment records, other than a March 6, 1973 record of treatment at the Naval Drug Rehabilitation Center (NDRC), nor the February 1973 Medical Board ("MB") evaluation referenced in the service personnel records, is associated with the claims file.  

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that VA must attempt to associate the service records referenced above.  

In addition, February 2007, the RO issued a Formal Finding of lack of information required to corroborate the Veteran's claimed stressors.  Subsequent to the RO's Formal Finding and the Board's May 2010 remand, the regulations concerning PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).  

If a stressor, however, is unrelated to fear of hostile military or terrorist activity, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting information from an independent source, such as service records, that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  Credible supporting evidence of the actual occurrence of an in-service stressor does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that he has PTSD as a result of an in-service stressor consistent with the places, types and circumstances of his service, as well as any other psychiatric disability related to service.  Thus, the Veteran should be afforded a VA examination, the report of which must address the above inquiry.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay evidence of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his claim on appeal.  

2.  Make another attempt to obtain service records that have not been associated with the claims file, to include a February 1973 Medical Board evaluation, records associated with inpatient treatment at the NDRC in 1973, and service entrance/separation examination reports.  

3.  Request the Veteran's 201 personnel file.  All records obtained should be associated with the claims file.  

4.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran a VA psychiatric examination.  The claims folder should be made available and reviewed by the examiner, and all appropriate tests should be conducted.  The examiner must diagnose all psychiatric disabilities found to be present.  The examiner must rule in or exclude a diagnosis of PTSD and state whether it is at least as likely as not that any psychiatric disability found to be present is related to, or had its onset in, service.  In doing so, the examiner must acknowledge and discuss the Veteran's competent report of having psychiatric symptoms since service, to include the Veteran's complaints of having difficulty sleeping and nervous trouble on the accompanying medical history to the January 1973 separation examination report.  All findings and conclusions should be set forth in a legible report.  

5.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford him a reasonable opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

